Title: To George Washington from Maria I, 21 March 1795
From: I, Maria
To: Washington, George


        
          [21 March 1795]
        
        Dona Maria por graça de Deos Rainha de Portugal, e dos Algarves, d’aquem e d’alem Mar, em Africa Senhora de Guiné, e da Conquista, Navigacáo e Commercio da Ethiopia, Arabia, Persia e da India &c. Invio muito sandar dos Estados Unidos da America que muito estimo eprezo. Adevida estimaçáo expreço em que Vos tenho, fas com que Eu Me nao demore em participarvos que hoje pelas sete horas e quarenta minutos da tarde foi Deos servido que a Princeza do Brazil Minha mui prezada Nora desse á Luzhum Neto Meu com bom Successo. E sendo tao constantes as provas que Me tendes dado do particular interesse que tomais em tudo quanto a Mim Me dis respeito, estou

intimamente persuadida de que neste ditoso acontecimento, que enche o Meu Maternal coraçáo do maior jubilo e prazer, tereis igual satisfacáo á que recebo sempre por motivos da Vossa maior ventura. Reduplicadas occasioes desta Vos de Deos conforme o muito que Vos Me mereceis, e que a Minha cordial propensáo e boa vontade Vos deseja. Estados Unidos da America Nosso Senhor vos haja em sua santa guarda. Escrita no Palacio de Guelas a 21 de Março de 1795
        
          OPrincipeLuiz Pinto de Souza
        
      